COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:     Lenin Saldado Lopez v. The State of Texas

Appellate case number:   01-13-01079-CR

Trial court case number: 1403196

Trial court:             228th District Court of Harris County

       On May 12, 2014, the Court granted an extension to file appellants brief until June 12,
2014, with no further extensions and an explanation that if no brief was filed, the appeal would
be abated. No brief has been filed.
      On June 13, 2014, appellant filed his “Final Motion for Extension for 14 Days and
Request Not to Abate Due to Confusion.”
       The motion is GRANTED, in part. Appellant’s brief is due June 27, 2014. No further
extensions will be considered or granted.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket immediately upon filing of
appellant’s brief in this Court, and appellee’s brief will be due within 30 days of the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: June 17, 2014